Citation Nr: 1119658	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  05-00 197A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter



ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from January 1954 to July 1973.  He died in August 2003.  The appellant is the Veteran's surviving spouse.

This appeal initially came to the Board of Veterans' Appeals (Board) from a March 2004 rating decision.

In December 2006, the Board denied the appellant's claim for service connection for the cause of the Veteran's death.  The appellant appealed the Board's decision, and it was subsequently vacated by a February 2009 memorandum decision from the Court of Appeals for Veterans Claims (Court) and remanded to the Board for the directed action.  In August 2009, the Board remanded the appellant's claim to comply with the memorandum decision, directing that efforts to obtain records and to notify the appellant be made.  The remand instructions were substantially complied with, and the appellant's case is once again before the Board.

It is noted at this time that in May 2010, the appellant submitted a statement in which she suggested that VA was negligent in failing to diagnose the Veteran's renal cell carcinoma sooner and implying that this failure to timely diagnose the Veteran led to his death.  The RO treated this statement as a claim for benefits under 38 U.S.C.A. § 1151, and then issued a supplemental statement of the case in October 2010 adjudicating the 1151 claim as a part of the claim of service connection for the cause of the Veteran's death.  

However, 38 C.F.R. § 19.31 explicitly provides that in no case will a supplemental statement of the case be used to announce decisions by the Agency of Original Jurisdiction (AOJ) on issues not previously addressed in the statement of the case, or to respond to a notice of disagreement on newly appealed issues that were not addressed in the statement of the case.  

While a claim for service connection for the cause of the Veteran's death had been formally adjudicated by the RO, resolution of an 1151 claim is based on a separate set of factors from a claim for service connection for the cause of death, and should not have therefore been combined with the claim for service connection for the cause of the Veteran's death.  Rather, a formal rating decision should have been issued.

As such, to the extent that it does not conflict with the appellant's tort settlement agreement from October 2008, a claim for entitlement to compensation benefits under 38 U.S.C.A. § 1151 is referred to the AOJ for appropriate action.  The AOJ should issue a formal rating decision and, if the claim is less than a full grant of the benefits sought, should give the widow an opportunity to file a notice of disagreement.

At the initiation of her appeal, the appellant was unrepresented.  The appeal to the Court of Appeals for Veterans Claims (Court) was conducted by private attorneys who have since stopped representation.  In March 2009, the appellant appointed the Disabled American Veterans as her representative, but she subsequently revoked their power of attorney in July 2010.  A letter was also received from another attorney in February 2010, indicating that his office would not be representing the appellant.  In August 2010, the appellant retained the Veterans of Foreign Wars of the United States as her representative, and they are currently serving as her representative. 



FINDINGS OF FACT

1.  The Veteran died in August 2003, and the certificate of death lists the cause of his death as metastatic renal carcinoma, which the record shows was not present in service or for many years thereafter, and has not been linked by competent evidence to service.  

2.  At the time of his death, the Veteran was service connected for residuals of a tibia fracture, for dermatitis, and for tonsillitis.

3.  The evidence fails to show that a service connected disability caused or substantially and materially contributed to the cause of the Veteran's death.

4.  Renal cell carcinoma has not been linked to herbicide exposure.


CONCLUSION OF LAW

A service-connected disease or disability was neither the principal cause, nor a contributory cause, of the Veteran's death.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection for the Cause of Death

To establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by active service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2002).  A service-connected disorder is one that was incurred in or aggravated by active service; one for which there exists a refutable presumption of service incurrence, such as cardiovascular disease, if manifested to the required degree within a prescribed period from the veteran's separation from active duty; or one that is proximately due to or the result of, or aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.310(a).

Service connection may also be established if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  See, e.g., Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other disorder, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312.

The Veteran died as a result of renal cell carcinoma, and the appellant testified that she believes that the renal cell carcinoma was a direct result of the Veteran being exposed to herbicide agents such as Agent Orange while serving in the Republic of Vietnam.  

The Veteran's Certificate of Death reflects that the cause of his death was metastatic renal carcinoma.  The final hospital summary is somewhat more precise, and notes that the cause of death was "[p]ulmonary failure due to pulmonary metastasis from renal cell carcinoma."  At the time of his death, the Veteran was service connected for three noncompensable disabilities (residuals of a fracture of the right tibia, tonsillitis, and dermatitis).

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree anytime after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.  

The diseases which are covered by this presumption include prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); but renal cell carcinoma is not included.  See 38 C.F.R. § 3.309(e).

The Veteran was a decorated Marine who served in combat in the Republic of Vietnam, and he is therefore presumed to have been exposed to Agent Orange.  However, at the time of his death he did not have a disability which is presumptively linked to Agent Orange exposure.  Specifically, the primary cancer which caused the Veteran's death, renal cell carcinoma, is not one of the cancers for which presumptive service connection will be granted due to herbicide exposure.  

It is noted that in May 2010, the appellant argued that she had been told at Johnson County Hospital that the Veteran had cancer in all of his organs, so she was unclear how the conclusion was made that the Veteran had renal cell carcinoma.  The Board is not permitted to make medical determinations, and therefore must accept the findings of medical professionals, evaluating their credibility and competency.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In this case, the Board has found no reason to doubt the medical finding that the Veteran's death was caused by renal cell carcinoma that metastasized; and, the appellant has not submitted any medical evidence that questions such a conclusion. 

While it was noted in the report of the Veteran's death that he died from pulmonary metastasis from renal cell carcinoma, the Veteran did not have lung cancer and the statutory presumption therefore does not apply.  It was also specifically noted that the Veteran did not have prostate cancer, although his prostate was enlarged.  

As described above, the regulations create a presumption of service connection for certain cancer; but renal cell carcinoma, the cancer that caused the Veteran's death, is not one of the presumptive cancers, and therefore service connection is not warranted on a presumptive basis.  However, the service connection discussion does not end here.

The United States Court of Appeals for the Federal Circuit has determined that a Veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  This means that even if service connection is not available on a presumptive basis, an appellant may still show that service connection is warranted on a direct basis by establishing that the cause of a Veteran's death was the result of either his military service or a service connected disability.

The evidence in this case, however, simply does not support the conclusion that the Veteran's renal cell carcinoma was the result of either his time in service or of a service-connected disability.  

Service medical records are silent for any kidney problems, and there was no evidence of any renal problems for many years after service.  While the Veteran complained about urinating blood in the year preceding his death, an IVP of the Veteran's kidney in January 2003 showed an enlarged prostate and a moderate post void residual, but was otherwise normal.  Additionally, no medical opinion of record has been advanced which suggests that the Veteran's renal cell carcinoma is the result of his time in service.  

The fact is that the Veteran died of cancer multiple decades after he was discharged from service, and he was a longtime smoker.  This becomes relevant, because, in September 2010, a VA examiner specifically indicated that smoking was one of the etiological agents for renal cell carcinoma.  This weighs against a finding that the renal cell carcinoma was caused by the Veteran's military service.   

The appellant indicated that the Veteran was treated for an enlarged liver in April 1973, which she presumably believes is an indication that the renal cell carcinoma had already begun developing.  A treatment record does show that a provisional diagnosis of hepatomegally was rendered; however, the Veteran's examination was normal and there has been no medical finding that this isolated condition is in any way implicated in causing the Veteran to develop renal cancer approximately 30 years later.  The appellant also indicated that the Veteran had been having pains in his side dating back as far as 1987.  However, while treatment records confirm that the Veteran was treated in 1987 for pain around the naval area, nothing was discovered upon a physical examination, and the Veteran was told to return if his symptoms worsened. 

In February 1996, the Veteran was treated by a urologist who indicated that an IVP showed that renal shadows were normal in size and shape, with no urinary tract calcifications seen.  The doctor indicated that there was a calyceal diverticulum in the mid collection system of the left kidney, but the collecting system otherwise appeared normal.  A blood test also was normal.  The Veteran's problems were attributed to early benign prostate hypertrophy with significant vesical irritability with some residual urine.

As such, no medical evidence has been advanced that shows, or even suggests, that the Veteran's death was the result of either his time in service or a service-connected disability; and it has been indicated that smoking is an etiological factor for renal cell carcinoma.  

The appellant believes that the Veteran's renal cell carcinoma was the result of his military service.  However, while she, as a lay person, is competent to report what comes to her through her senses, she lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a particular cancer.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex, as with cancer.  Therefore, while the appellant disagrees with the conclusion that the Veteran's cancer neither began during, nor was otherwise caused by, his military service, she is not considered competent (meaning medically qualified) to address the etiology of the Veteran's cancer (renal cell carcinoma).  As such, her opinion is insufficient to provide the requisite nexus between the Veteran's renal cell carcinoma and his military service.

Therefore, the criteria for service connection for the cause of the Veteran's death have not been met, and the appellant's claim is accordingly denied.


II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

This required notice was provided by a letter dated in October 2009, which informed the appellant of all the elements required by the Pelegrini II Court as stated above.  The letter also provided the appellant with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess,  19 Vet. App. at 486.

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

In this case, the appellant was specifically informed in the October 2009 letter that the Veteran was service connected for residuals of a right leg fracture, for tonsillitis, and for perianal dermatitis.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to content. 

Furthermore, the Board finds that any defect concerning the timing of the notice requirement was harmless error.  Although the notice provided to the appellant was not given prior to the first adjudication of the claim, the appellant has been provided with every opportunity to submit evidence and argument in support of her claim and ample time to respond to VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, the appellant's claim was readjudicated following completion of the notice requirements.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, service treatment records and VA treatment records were obtained, as was the Veteran's death certificate and records associated with his hospitalization at the time of his death.  The appellant was also provided the opportunity to testify at a hearing before the Board.  

In the memorandum decision, it was noted that VA had failed to seek records from treatment that was reportedly provided in El Toro, California in the 1970s.  At her hearing, the appellant testified that in the years following his discharge from service in 1973, the Veteran received medical treatment at the Naval Base in El Toro California, where they continued to live.  She stated that any medical treatment he would have received would have been from the base doctor, but she did not actually describe any specific doctors or incidents of treatment.  The appellant indicated that she and the Veteran relocated to Arkansas in 1977.

A review of the claims file reveals that the Veteran filed a claim for VA benefits that was received in August 1973.  In his application, the Veteran reported receiving treatment for a throat condition between November 1971 and January 1972 at the Naval Hospital in Long Beach, California; for a liver condition in April 1972 at the MCAS Dispensary in El Toro, California; and for a nervous condition in May 1973 at the MCAS Dispensary in El Toro, California.  These treatment records were sought at that time and appear to be included in the service treatment records.  However, following the adjudication of his claim, the Veteran did not file an additional VA claim until 2003; and, he failed at that time, or subsequently, to identify any specific medical treatment between 1973 and 1977.  It is noted that a VA examination was conducted in September 1973 and is of record.  However, the only evidence that additional treatment record might exists comes from the appellant's testimony that the Veteran might have received treatment at the military base between 1973 and 1977.  

Nevertheless, while it was unclear whether any treatment records from 1973-1977 actually existed, based on the appellant's testimony and the language of the memorandum decision, the Board felt that a remand to seek any potential records was appropriate.  

On remand, efforts were made to obtain any records of treatment for the Veteran at the Marine Corps Air Station Dispensary in El Toro, California from 1973-1977, but no records were found and it was determined that any further attempts would be futile.  The Board is also unaware of any additional records that might be relevant to the appellant's claim but have not yet been obtained or at least sought.

The Board acknowledges VA has not obtained a medical opinion with respect to the appellant's cause-of-death claim.  In DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the Federal Circuit Court held that 38 U.S.C. § 5103A(a) does not always require the Secretary of VA to assist a claimant in obtaining a medical opinion or examination for a DIC claim, but it does require VA to assist a claimant in obtaining such whenever it is necessary to substantiate the DIC claim.  The Federal Circuit Court added that there was no duty to provide a VA opinion in a DIC claim under 38 U.S.C.A. § 5103A(d) since this provision is explicitly limited to claims for disability compensation (service connection), which is defined as a monthly payment made by VA to a veteran, and therefore does not pertain to a DIC claim.  Id.  Subsequently, in Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008), the Federal Circuit held that in the context of a DIC claim, VA must also consider that 38 U.S.C. § 5103A(a) only excuses VA from making reasonable efforts to provide an examination when no reasonable possibility exists that such assistance would aid in substantiating the claim.  In this case, after reviewing the evidence, the Board concludes that no reasonable possibility exists that such assistance would aid in substantiating the appellant's claim.

In October 2009, the appellant's representative at that time requested that a medical opinion be obtained.  However, the representative provided no indication as to why VA's duty to provide an examination would have been necessary and, as described, the evidence, aside from the appellant's statements, does not suggest that the cause of the Veteran's death was related to his military service.  

The Veteran died of cancer multiple decades after he was discharged from service, and he was a longtime smoker.  In September 2010, a VA doctor specifically indicated that smoking was one of the etiological agents for renal cell carcinoma.  Therefore, no duty to obtain a medical opinion was triggered and the Board is satisfied that the duty to assist has been met. 38 U.S.C.A. § 5103A.

Thus, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


